Citation Nr: 1749459	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-19 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia.

2.  Entitlement to service connection for residuals of hepatitis A, to include liver dysfunction.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for chronic ear infections.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to April 1975, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his July 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, he withdrew that request in August 2016.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (e) (2016).

These claims were previously before the Board in January 2017, where the issues were remanded for additional development.  They have since returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran has an upper respiratory disability, to include residuals of pneumonia, for service connection purposes.

2.  The probative, competent evidence is against a finding that the Veteran has a liver disability, to include residuals of hepatitis A, that was caused or aggravated by service.

3.  The probative, competent evidence is against a finding that the Veteran's bilateral hearing loss was caused or aggravated by service.

4.  The probative, competent evidence is against a finding that the Veteran has a chronic ear disability that  was caused or aggravated by service.
CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for residuals of pneumonia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for establishing service connection for residuals of hepatitis A, to include liver dysfunction, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for establishing service connection for a chronic ear infection have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection, Generally

Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for certain chronic diseases if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  A veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury preexisted service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b).

A preexisting condition will be considered to have been aggravated by military service where there is an increase in disability during that service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a). 


Pneumonia 

The Veteran asserts that he suffers from frequent colds and bouts of pneumonia as a result of having pneumonia in service.  However, the Board finds that the Veteran does not have a current disability for service connection purposes. 

A service treatment record dated April 1968 notes the Veteran as suffering from a respiratory infection.  The Veteran's remaining service treatment records are negative for a recurring respiratory infection or pneumonia.  A February 1973 report of medical history notes no bouts of a respiratory infection or residuals of pneumonia, and the Veteran's separation examination in April 1975 notes normal lungs and chest.  VA and private treatment records dated since service are also negative for residuals of pneumonia or any chronic respiratory disability.  Upon VA examination in May 2017, the Veteran denied recurrent pneumonia, frequent colds, or residuals of a pulmonary infection.  A physical examination, which included a chest X-ray and pulmonary function testing, revealed no pulmonary infections or residuals of a respiratory infection.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  
In the absence of proof of diagnosed residuals of pneumonia or an upper respiratory infection, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges the Veteran's lay assertions regarding the existence of a respiratory disability.  However, the statements do not establish a current disability.  The Veteran, as a lay person, has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, a diagnosis of residuals of pneumonia or an upper respiratory infection is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the existence of a respiratory disability is not competent medical evidence.  

Without evidence of a current disability or treatment of the symptomology of a chronic respiratory disability, to include residuals of pneumonia or an upper respiratory infection, the preponderance of the evidence is against the Veteran's claim for service connection.

Hepatitis

The Veteran asserts that he suffers from residuals of hepatitis, including liver dysfunction, contracted while on active duty service in the Republic of Vietnam.  The Board notes that the Veteran's original claim for hepatitis A was denied in April 1975 rating decision.  The RO held that, although the Veteran was treated during service for hepatitis, the evidence of record did not show a current hepatitis diagnosis or liver disability at the time.  However, in March 2009, the RO obtained service treatment records relevant to the Veteran's hepatitis claim that were not previously of record.  As such, the Veteran's claim for service connection for hepatitis A was reopened by the Board in January 2017.  

Service treatment records confirm hospitalization for hepatitis in 1970 while the Veteran was stationed in the Republic of Vietnam.  February 1973 and April 1975 reports of medical history both note the Veteran's previous treatment for hepatitis.  Remaining service treatment records, however, are negative for recurring hepatitis or residuals thereof, as is the evidence of record in the years immediately following service.  As a chronic disability is not shown to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  
 
A November 2005 medical examination report prepared for employment purposes notes the Veteran reporting no history of liver disease.  A March 2009 VA treatment records notes the Veteran as establishing primary care at the Eugene, Oregon Primary Care Clinic.  The Veteran reported no adult history of liver disease and liver function testing was normal.  

Upon VA liver conditions examination in May 2017, the Veteran reported being stable in regards to hepatitis since service, without any recurrence of symptoms including any episodes of jaundice.  The examination report notes that VA treatment records dated January 2010 and July 2012 show liver function studies within normal limits, however, a March 2016 treatment record indicated elevated alanine transaminase (ALT) and aspartate transaminase (AST).  Upon physical examination, a hepatitis A antibodies test was negative, although a liver function study did again reveal elevated ALT and AST.  The examiner opined, however, that the Veteran's claimed residuals of hepatitis A is less likely than not incurred in or caused by military service, explaining that the evidence was negative for transaminase elevation or any other liver dysfunction prior to 2016, and hepatitis A antibodies were not present. 

Based on the foregoing, and as there is no medical evidence in significant conflict with the VA examination report, the most probative evidence is against the claim. 

The Board acknowledges that a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau, 492 F.3d 1372; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the existence and etiology of any liver disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to a current disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements as the opinions were offered by medical professionals after examination of the Veteran and consideration of the history of the disability including the Veteran's lay statements, and as the combined opinions are supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran has a current liver disability, to include residuals of hepatitis A, that is related to service.  Thus, the claim for service connection must be denied.  
Hearing Loss and Chronic Ear Infections

The Veteran asserts that he has hearing loss and ear infection disabilities as a result of his military service.  For the reasons that follow, the Board finds that service connection is not warranted for either claim.  

As an initial matter, the Board notes that it granted the Veteran's service connection claim for tinnitus in its January 2017 decision.  As such, in-service exposure to acoustic trauma has been conceded.  

In addition, the evidence of record reflects that the Veteran has bilateral hearing loss for VA compensation purposes.  Impaired hearing will be considered a disability for VA compensation purposes when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Upon VA examination in April 2009 and May 2017, the results of the audiological examinations, as measured by puretone audiometry testing, showed the auditory threshold of all tested frequencies to be 40 or greater in both ears, with speech recognition scores below 94 percent.  Thus, the remaining question is whether the Veteran's bilateral hearing loss is related to his in-service exposure to acoustic trauma.

A review of the Veteran's service treatment records indicates that he may have had a hearing loss or general ear disorder that pre-existed service.  In the Veteran's February 1968 report of medical history upon enlistment, the Veteran reported a history of "ear, nose, and throat trouble," as well as "running ears" and hearing loss.  The examiner noted that the Veteran had experienced occasional drainage of the right ear with recurrent infections prior to service, as well as transient hearing loss.  

An April 1968 service treatment record notes the Veteran's treatment for an upper respiratory infection where he reported poor hearing for the past two years.  The Veteran also reported hearing problems for two years in a treatment record dated the following May 1968.  An ear, nose, and throat (ENT) clinic report that month noted the Veteran as complaining of intermittent discharge from the ears.  An audiogram showed decreased hearing in both ears; however normal hearing was shown in a repeat testing later that month.  Additional entries through June 1968 note the Veteran continuing to complain of these symptoms.  

The Board notes that upon separation from service, no hearing loss or chronic ear disabilities were noted.  The record is also absent medical treatment records documenting hearing loss or a chronic ear disability in the years following service.  As a chronic disability is not shown to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  

The Veteran was afforded VA examinations for hearing loss and ear infection claims in April and May 2009, respectively.  The April 2009 VA examiner opined that the Veteran's hearing loss was not caused by noise exposure, ear infections, or his duties in service, explaining that the Veteran's hearing upon entrance and separation from service were normal and that the Veteran reported noticing hearing loss only a few years prior.  As to the relationship of the Veteran's ear infections in service and his hearing loss, the examiner noted a lack of a history of any ear pathology since service.  The May 2009 ear disease examiner opined that it was more likely than not that the Veteran's hearing loss was not related to his service, explaining that no significant problem was found on examination of the Veteran by an ENT physician 1968, and that entrance and separation examinations showed no hearing loss.  The May 2009 examiner also noted the Veteran's lack of treatment for hearing loss or ear infections until many years after service.

The Board remanded the Veteran's claims in January 2017 for a new VA examination and opinion, noting that, although the April and May 2009 examiners noted the Veteran's in-service records of hearing loss and ear issues, neither examiner provided an opinion as to whether the Veteran had a hearing loss or ear disability that existed prior to service, and if so, whether the disorder was aggravated by service.  The additional examinations were provided in May 2017.  

As to hearing loss, the May 2017 examiner opined that the Veteran's hearing loss was less likely than not caused by the Veteran's military service, explaining that the Veteran's service treatment records show normal hearing upon audiological examination in 1968, 1973, and upon separation in 1975.  Moreover, the examiner noted that the Veteran denied hearing problems until roughly 2008, and specifically stated that he had no hearing problems in service that he could tell, which the examiner noted was consistent with statements the Veteran made upon VA examination in 2009.  As to in-service aggravation of pre-existing hearing loss, the examiner further opined that while the Veteran reported ear problems prior to service, any preexisting middle ear problems did not worsen beyond their natural progression since hearing tests in 1968, 1973, and 1975 indicated no loss of hearing.

As to the Veteran's claim for chronic ear infections, the May 2017 opined that it was at least as likely as not that the Veteran had ear infections that preexisted service, as the Veteran's enlistment examination in 1968 clearly documents recurrent ear infections, and ear infections continued through the Veteran's active service.  However, as to aggravation, the examiner noted that the only ear condition noted in service treatment records was a 1968 ear infection that had since resolved and was asymptomatic, and that the Veteran denied any ear infections or the residuals of any ear infection since.  As such, the examiner further opined that there was insufficient evidence to support the claim that the Veteran's chronic ear disability was aggravated beyond its natural progression while in service.  

As the Board previously noted, aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

Based on the foregoing, and as there is no medical evidence in significant conflict with the VA examination reports, the most probative evidence of record is against the Veteran's claims. 

The Board again acknowledges that a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau, 492 F.3d 1372; Layno, 6 Vet. App. at 469-71.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of any hearing loss or chronic ear infection disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to current disabilities requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301.  In any event, the Board finds the medical opinions more probative than the Veteran's lay statements as the opinions were offered by medical professionals after examination of the Veteran and consideration of the history of the disability including the Veteran's lay statements, and as the opinions are supported by clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran's current hearing loss or any ear infection disability was caused or aggravated by service.  Thus, the claims for service connection must be denied.  


ORDER

Entitlement to service connection for residuals of pneumonia is denied.

Entitlement to service connection for residuals of hepatitis A, to include liver dysfunction, is denied.  

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for chronic ear infections is denied.



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


